Exhibit 10.41

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made and entered
into by and between Erik Riegler (hereinafter referred to as “Employee”) and
LookSmart, Ltd., its successors, subsidiaries, related companies, parent company
and affiliates (hereinafter sometimes referred to as the “Company”).

The Company believes and the Employee agrees that it is authorized to terminate
the Employee’s employment without notice or cause;

The Company has notified the Employee that his/her employment with the Company
will terminate on or about August 19, 2005 (“Separation Date”);

This Agreement may not be executed by the Employee and will not be accepted by
LookSmart until AFTER the Employee’s Separation Date, but within the period
provided for in this Agreement;

The Employee acknowledges that the Employee has received all compensation due
and owing, including all wages, commissions, bonuses and compensation for
accrued and unused vacation;

The Employee does not have pending against the Company or any Employee, agent,
official, or director of the Company any claim, charge, or action in or with any
federal, state, or local court or administrative agency; and

The Employee wishes to receive the separation pay provided hereunder, receipt of
which is expressly conditioned upon execution of this Release.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this document, the payment of the separation pay hereunder, which shall be
paid by the Company to the Employee in accordance with this Agreement, and in an
effort to avoid unnecessary lawsuits, it is hereby agreed by and between the
parties as follows:

FIRST: The Company will pay the Employee separation pay, totaling $77,000, less
required withholdings and authorized deductions, representing 22 weeks of
Employee’s Base Salary, within 14 days of receipt of this signed Agreement,
provided the Employee returns all Company materials and equipment within five
(5) days of Employee’s last day of work, and provided Employee signs and returns
this Agreement, AFTER the Employee’s Separation Date, but no later than 30 days
of receipt of this Agreement or 10 days after Employee’s Separation Date,
whichever is later.

The Employee agrees that the foregoing payment constitutes the entire amount of
monetary consideration provided to the Employee under this Agreement and that
the Employee will not seek any further compensation for any other claimed
compensation, damage, costs, or attorneys’ fees in connection with the matters
encompassed in this Agreement.



--------------------------------------------------------------------------------

SECOND: This Agreement and compliance with this Agreement shall not be construed
as an admission by the Company of any liability whatsoever, or as an admission
by the Company of any violation of the rights of Employee or any person,
violation of any order, law, statute, duty, or contract whatsoever against the
Employee or any person. The Company specifically disclaims any liability to
Employee or any other person for any alleged violation of the rights of the
Employee or any person, or for any alleged violation of any order, law, statute,
duty, or contract on the part of the Company, its Employees or agents or related
companies or their Employees or agents.

THIRD: The Employee represents that the Employee has not filed any complaints,
claims, or actions against the Company, its officers, agents, directors,
supervisors, Employees, or representatives with any state, federal, or local
agency or court and that the Employee will not do so at any time hereafter
(either on his/her account or as a member of a class) and that if any agency or
court assumes jurisdiction of any complaint, claim, or action (including,
without limitation, any class action) against the Company or its affiliated
companies or any of their officers, agents, directors, supervisors, employees,
or representatives on behalf of the Employee, the Employee will direct that
agency or court to withdraw from or dismiss with prejudice the matter as to any
claim made by him/her on his/her behalf.

FOURTH: If requested by the Company, and upon reasonable notice, the Employee
will act or appear as a witness, deponent or in any other reasonable capacity to
assist the Company or any affiliate in any civil or criminal action not arising
from this Agreement.

FIFTH: The Employee agrees that all rights under section 1542 of the Civil Code
of the State of California are waived by the Employee. Section 1542 provides as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

SIXTH: Notwithstanding the provisions of section 1542 of the Civil Code of the
State of California, or any other similar statute under the law of the state of
employment or residence, the Employee hereby irrevocably and unconditionally
releases and forever discharges the Company and each and all of its officers,
agents, directors, supervisors, Employees, representatives, and their successors
and assigns and all persons acting by, through, under, or in concert with any of
them from any and all charges, complaints, claims, and liabilities of any kind
or nature whatsoever, known or unknown, suspected or unsuspected (hereinafter
referred to as “claim” or “claims”) which the Employee at any time heretofore
had or claimed to have or which the Employee may have or claim to have regarding
events that have occurred as of the date of this Agreement, including, without
limitation, any and all claims related or in any manner incidental to the
Employee’s employment with the Company or the termination therefrom or notice
with respect to termination therefrom under the WARN Act (29 U.S.C. § 2101, et
seq.) or otherwise.

SEVENTH: The parties understand the word “claims” to include all actions,
claims, and grievances, whether actual or potential, known or unknown, and
specifically but not

 

1



--------------------------------------------------------------------------------

exclusively all claims arising out of the Employee’s employment with the Company
and the Employee’s termination. All such claims (including related attorneys’
fees and costs) are forever barred by this Agreement regardless of whether those
claims are based on any alleged breach of a duty arising in a statute, contract,
or tort; any alleged unlawful act, including, without limitation, discrimination
or harassment of any kind (including, without limitation: race, sex, national
origin, marital status, religion, sexual orientation or preference, veteran’s
preference, disability); notice under the WARN Act, any other claim or cause of
action; and regardless of the forum in which it might be brought. For the
avoidance of doubt, “claims” does not include any matters related to the
Company’s indemnification obligations pursuant to Delaware law, its bylaws or
any indemnification agreement between the Company and Employee, which are
unaffected by this Separation Agreement.

By signing this Separation Agreement and General Release, the Employee agrees
that he/she will not pursue any claim covered by this Release. If the Employee
breaks this promise, the Employee agrees to pay the Company’s costs and expenses
(including reasonable attorneys’ fees) related to the defense of any claims. The
Employee should also understand that nothing in this release prevents the
Employee from filing a charge or complaint with, or from participating in an
investigation or proceeding conducted by the EEOC or any state or local agency
which can act as a referral agency for the EEOC.

EIGHTH: The parties acknowledge that they do not rely and have not relied upon
any representation or statement made by any of the parties other than those
specifically stated in this written Agreement.

NINTH: This Agreement shall be binding upon the parties hereto and upon their
heirs, administrators, representatives, executors, successors, and assigns, and
shall inure to the benefit of said parties and each of them and to their heirs,
administrators, representatives, executors, successors and assigns. The Employee
expressly warrants that the Employee has not transferred to any person or entity
any rights, causes of action, or claims released in this Agreement.

TENTH: Should any provision of this Agreement be declared or be determined by
any court of competent jurisdiction to be wholly or partially illegal, invalid,
or unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
unenforceable, or invalid part, term, or provision shall be deemed not to be a
part of this Agreement.

ELEVENTH: This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior agreements or understandings,
written or oral, between the parties hereto pertaining to the subject matter
hereof.

TWELFTH: The provisions of this Agreement will be construed in accordance with
the laws of the State of California. This Agreement shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any of the parties hereto.

THIRTEENTH: Finally, the Employee agrees to comply with his/her Employment
Confidentiality and Arbitration Agreement which remains in effect and is

 

2



--------------------------------------------------------------------------------

incorporated herein by reference and agrees to maintain the confidentiality of
all confidential information, knowledge, or data relating to LookSmart, or any
affiliated company, which was obtained by the Employee during the Employee’s
employment with LookSmart, and agrees not to communicate or divulge any such
information, knowledge or data to anyone or utilize such information, knowledge
or data without the prior written consent of the Company. The Employee agrees to
return to the Company all Company property in his/her possession or under
his/her control in accordance with this Agreement.

 

EMPLOYEE

  LOOKSMART, LTD.

/s/ Erik Riegler

 

By:

 

/s/ W. B. Lonergan

Erik Riegler     Bill Lonergan     CFO

Date: 8/20/05

 

Date: 8/22/05

 

3